Exhibit 10.1

Execution Copy

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of February 4, 2013
(“Effective Date”), is made by and between Rexahn Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and Peter D. Suzdak, Ph.D. (the
“Executive”).

W I T N E S S E T H :

WHEREAS, the Company desires to employ the Executive pursuant to the terms and
conditions contained in this Agreement; and

WHEREAS, the Executive desires to accept such employment pursuant to the terms
and conditions contained in this Agreement;

NOW, THEREFORE, in consideration of the premises, and of the mutual covenants
and agreements hereinafter contained, the parties hereto agree as follows:

1. Term. The Executive’s employment under this Agreement shall commence on the
Effective Date, and unless sooner terminated pursuant to Section 7 below, shall
continue through the second anniversary of such date (hereinafter, such period
of employment is referred to as the “Term”) and thereafter, shall be
automatically renewed each year for a period of one year until terminated
(“Extended Term”). During the Extended Term, Executive’s employment is
terminable “at will” (i.e., with or without cause and with or without notice).

2. Title. The Executive will serve as the Chief Executive Officer of the
Company.

3. Duties. The Executive is responsible for duties commensurate with his
position as the Chief Executive Officer of the Company, or as may be assigned to
him from time to time by the Company’s Board of Directors (the “Board”). The
Executive agrees to devote his full time, attention, skill and energy to the
duties set forth herein and to the business of the Company, and to use his best
efforts to promote the success of the Company’s business.

4. Reporting. The Executive will report directly to the Board.

5. Location. The Executive shall be based in the Company’s Rockville, Maryland
office. However, the Executive acknowledges that in order to effectively perform
his duties, he will occasionally be required to travel for business purposes.



--------------------------------------------------------------------------------

6. Compensation.

(a) Base Salary. The Executive will receive an annual base salary of Three
Hundred Thirty Thousand Dollars ($330,000) (the “Base Salary”), payable in
accordance with the Company’s normal payroll practices as in effect from time to
time. Such Base Salary shall be adjusted for inflation each year as determined
by the Consumer Price Index and shall be subject to periodic review by the
Compensation Committee of the Board (the “Compensation Committee”), and may be
further increased (but not decreased) in the sole discretion of the Compensation
Committee.

(b) Discretionary Annual Cash Bonus. The Executive shall be eligible to receive
a discretionary annual cash bonus for each fiscal year. Whether to award such a
bonus, and the amount of any such bonus, will be determined by the Compensation
Committee in its sole discretion, up to Forty Percent (40%) of Base Salary. The
cash bonus will be determined by performance against goals, objectives and
milestones which will be previously agreed upon by the Board and the Executive
and when determined, shall be reduced to writing and added to this Agreement.
Any such bonus shall be paid to the Executive within sixty (60) days after the
Compensation Committee determines to award such bonus. The Executive must be
actively employed by the Company on the date on which such bonus is paid to the
Executive.

(c) Stock Option Awards. The Executive shall be granted at the beginning of the
Term One Million Two Hundred Thousand (1,200,000) options to purchase shares of
the Company’s common stock (the “Stock Options”) which shall vest on the
Effective Date. In addition, in its sole discretion, the Board may award the
Executive as a bonus for extraordinary performance up to an additional Five
Hundred Thousand (500,000) Stock Options at each anniversary from the Effective
Date. All Stock Options award shall be in accordance with the terms of the
Company’s Stock Option Plan, as such Stock Option Plan may be amended, suspended
or terminated from time to time.

(d) Vacation. During the Term, the Executive shall be entitled to vacation
benefits in accordance with the Company’s vacation policy for management and
officers.

(e) Benefits. During the Term, and provided that the Executive satisfies, and
continues to satisfy, any plan eligibility requirements, the Executive shall be
entitled to participate in, and receive benefits under, any retirement savings
plan or welfare benefit plan made available by the Company to similarly-situated
executives, as such plans may be in effect from time to time. Such benefits may
be changed unilaterally by the Company, without notice to the Executive.

 

2



--------------------------------------------------------------------------------

(f) Reimbursement of Business Expenses. The Company will reimburse the Executive
for all reasonable and properly-documented business-related expenses incurred or
paid by him in connection with the performance of his duties hereunder,
consistent with Company policy regarding reimbursement of such expenses.

(g) Term Life Insurance. The Company shall provide the Executive, at the
Company’s cost, with term life insurance in accordance with the Company’s
insurance policy, for which the Executive may designate the beneficiary.

(h) Withholdings. All payments made under this Section 6, or under any other
provision of this Agreement, shall be subject to any and all federal, state and
local taxes and other withholdings to the extent required by applicable law.

7. Termination of Employment.

(a) Due to Death. The Executive’s employment with the Company will automatically
terminate immediately upon his death.

(b) Due to Disability. If the Executive incurs a “Disability” (as defined below)
during the Term, then the Company, in its sole discretion, shall be entitled to
terminate the Executive’s employment immediately upon written notice to the
Executive of such decision. For purposes of this Agreement, “Disability” shall
mean a physical or mental impairment that prevents the Executive from performing
the essential duties of his position, with or without reasonable accommodation,
for (i) a period of ninety (90) consecutive calendar days or (ii) an aggregate
of ninety (90) work days in any period of six (6) months. The determination of
whether the Executive incurred a Disability shall be made by the Board, in good
faith, after consultation with the Executive’s physician. The Executive
acknowledges that the Company regards him as a “key employee” under the Family
and Medical Leave Act, to the extent that Act is applicable.

(c) By the Company With Cause. During the Term, the Company shall be entitled to
terminate the Executive’s employment with “Cause” (as defined below) by
providing written notice to the Executive of such decision. No advance notice
period is required for a termination by the Company with Cause. The Company
reserves the right to withdraw any and all duties from the Executive, and to
exclude the Executive from the Company’s premises, upon delivery of such notice
of termination. For purposes of this Agreement, “Cause” shall mean any of the
following:

(i) the commission by the Executive of an act of malfeasance, dishonesty, fraud
or breach of trust against the Company or any of its Executives, clients or
suppliers;

 

3



--------------------------------------------------------------------------------

(ii) material breach by the Executive of any of his obligations under this
Agreement, or any other agreement between the Executive and the Company;

(iii) the Executive’s failure to comply with the Company’s written policies;

(iv) the Executive’s failure, neglect or refusal to perform his duties under
this Agreement, or to follow the lawful written directions of the Board;

(v) the Executive’s commission of any act that would constitute a felony or any
crime involving moral turpitude;

(vi) any act or omission by the Executive involving dishonesty or fraud or that
is, or is reasonably likely to be, injurious to the financial condition or
business reputation of the Company, or that otherwise is injurious to the
Company’s Executives, clients or suppliers; or

(vii) the inability of the Executive to perform the duties of his position.

(d) By the Executive Without Good Reason. The Executive shall be entitled to
terminate his employment with the Company by providing the Company with at least
30 days’ advance written notice of such decision. The Company reserves the right
to withdraw any and all duties from the Executive, and to exclude the Executive
from the Company’s premises, upon delivery of such notice of termination.

(e) By the Company Without Cause. The Company shall be entitled to terminate the
Executive’s employment without Cause by providing written notice to the
Executive of such decision. No advance notice period is required for a
termination by the Company without Cause. The Company reserves the right to
withdraw any and all duties from the Executive, and to exclude the Executive
from the Company’s premises, upon delivery of such notice of termination.

(f) By the Executive With Good Reason.

(i) The Executive may voluntarily terminate his employment for “Good Reason” by
notifying the Company in writing, within ninety (90) days after the initial
existence of one of the events below, that the Executive intends to terminate
his employment for Good Reason, and, if such Good Reason is not cured in
accordance with the cure provision set forth below, the Executive must actually
terminate employment no later than thirty (30) days following the initial notice
of existence of such Good Reason. “Good Reason” means the occurrence of any of
the following events:

(A) A material diminution in the Executive’s duties or authority inconsistent
with the Executive’s position (including status, offices, titles and reporting
requirements), excluding an isolated, insubstantial and inadvertent action not
taken in bad faith that is remedied by the Company after receipt of notice
thereof given by the Executive:

 

4



--------------------------------------------------------------------------------

(B) A change in the Executive’s reporting from solely and directly to the Board;

(C) A material reduction in the Executive’s Base Salary or bonus eligibility;

(D) The Company’ requiring the Executive to be based at any office that is more
than 40 miles from the Executive’s current office in Rockville, Maryland; or

(E) Any action or inaction by either of the Company that constitutes a material
breach of the terms and provisions of this Agreement (and its Exhibits).

(ii) Anything herein to the contrary notwithstanding, the Executive’s employment
shall not be terminated for Good Reason unless he provides written notice to the
Company stating the basis of such termination and the Company fails to cure the
action or inaction that is such basis within 30 days after receipt of such
notice.

8. Compensation Upon Termination of Employment.

(a) Termination by Reason of Death, Disability, for Cause or by the Executive.
Subject to Section 8(c) below, if the Executive’s employment is terminated
pursuant to Section 7(a), 7(b), 7(c) or 7(d) above, then the Company shall pay
to the Executive (or his estate, as appropriate), within 30 days of his
termination date:

(i) The Base Salary to which he is otherwise entitled for the period ending on
the termination date.

(ii) The Base Salary to which he is entitled for any accrued but unused vacation
days as of the termination date.

 

5



--------------------------------------------------------------------------------

(b) Other Termination. If the Executive’s employment is terminated pursuant to
Section 7(e) or 7(f) above, but not under the circumstances contemplated by
Section 8(c) below, then the Company shall pay to the Executive, within 30 days
of his termination date (but in all cases subject to Section 8(d) below and not
before the applicable general release becoming effective in accordance with its
terms), the following amounts and benefits:

(i) A cash lump sum amount equal to his then current Base Salary on the
effective date of termination, ignoring any decrease in Base Salary that forms
the basis for Good Reason.

(ii) An amount equal to a pro-rata portion of the bonus to which the Executive
otherwise might have been entitled pursuant to Section 6(b) above, assuming for
such purposes that the Executive would have received a bonus for that fiscal
year equal to Forty Percent (40%) of his then current Base Salary (e.g., if
one-third of the fiscal year elapsed prior to the termination date, then the
Executive would receive a bonus equal to one-third of Forty Percent (40%) of his
Base Salary).

(iii) If Executive timely elects continued coverage under COBRA for himself and
his covered dependents under the Company’s group health plans following such
termination of employment, then the Company will pay the COBRA premiums
necessary to continue the Executive’s health insurance coverage in effect for
himself and his eligible dependents on the termination date, as and when due to
the insurance carrier or COBRA administrator (as applicable), through the
earlier to occur of the expiration of the twelve-month period following his
termination date or the expiration of Executive’s eligibility for the
continuation coverage under COBRA. Notwithstanding the foregoing, if the Company
determines, in its sole discretion, that the payment of the COBRA premiums would
result in a violation of the nondiscrimination rules of Section 105(h)(2) of the
Code or any statute or regulation of similar effect (including but not limited
to the 2010 Patient Protection and Affordable Care Act, as amended by the 2010
Health Care and Education Reconciliation Act), then in lieu of providing the
COBRA premiums, the Company, in its sole discretion, may elect instead to pay
Executive on the first day of each month of the twelve-month period, a fully
taxable cash payment equal to such portion of the COBRA premiums for that month,
subject to applicable tax withholdings (such amount, the “Special Severance
Payment”). Executive may, but is not obligated to, use such Special Severance
Payment toward the cost of COBRA premiums. The first Special Severance Payment
will occur on the date that is thirty days following the date of Executive’s
termination from employment, subject to the effectiveness of the general release
as set forth in Section 8(d), and subsequent payments will occur on the schedule
described above. If the Executive becomes eligible for coverage under another
employer’s group health plan or otherwise cease to be eligible for COBRA during
the period provided in this clause, the Executive must immediately notify the
Company of such event, and all payments and obligations under this clause will
cease.

 

6



--------------------------------------------------------------------------------

(iv) All of the Executive’s then-outstanding Stock Options will be subject to
accelerated vesting, and (if applicable) become immediately exercisable, with
respect to the number of shares as to which the Stock Options that otherwise
would have vested in the twelve (12) month period following the Executive’s
termination date.

(v) The Company will extend the post-termination exercise period applicable to
the Executive’s then-outstanding Stock Options until the earliest to occur of
(i) twelve (12) months following his termination date, and (ii) the original
term of the Stock Options.

(c) Change of Control.

(i) If the Executive’s employment is terminated by the Company without Cause
(and not as a result of death or a Disability) or by the Executive for Good
Reason and such termination date falls within the one-year period immediately
following a “Change of Control” (as defined in the Company’s Stock Option Plan
as in effect on the date hereof) (a “Change of Control Termination”), then the
Company shall pay to the Executive, within 30 days of his termination date (but
in all cases subject to Section 8(d) below and not before the applicable general
release becoming effective in accordance with its terms), the following amounts:

(A) Two Hundred Percent (200%) of the Base Salary to which he is otherwise
entitled for the period ending on the termination date, ignoring for purposes of
calculation any decrease in Base Salary that forms the basis for Good Reason;

(B) An amount equal to a pro-rata portion of the bonus to which the Executive
otherwise might have been entitled pursuant to Section 6(b) above, assuming for
such purposes that the Executive would have received a bonus for that fiscal
year equal to Forty Percent (40%) half of his then current Base Salary (e.g., if
one-third of the fiscal year elapsed prior to the termination date, then the
Executive would receive a bonus equal to one-third of Forty Percent (40%) of his
Base Salary); and

(C) Cash payment to offset (on an after-tax basis) any incremental additional
state and federal income tax that the Executive pays as a result of
Section 8(c)(i)(A) and Section 8(c)(i)(B) (accelerating payment to the year of
separation) subjecting him to a higher marginal tax rate bracket in the year of
payment, as calculated by the Company in its discretion.

 

7



--------------------------------------------------------------------------------

(ii) Following the Change of Control Termination, if Executive timely elects
continued coverage under COBRA for himself and his covered dependents under the
Company’s group health plans following such termination employment, then the
Company will pay the COBRA premiums necessary to continue the Executive’s health
insurance coverage in effect for himself and his eligible dependents on the
termination date, as and when due to the insurance carrier or COBRA
administrator (as applicable), through the earlier to occur of the expiration of
the eighteen-month period following his termination date or the expiration of
Executive’s eligibility for the continuation coverage under COBRA.
Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that the payment of the COBRA premiums would result in a violation
of the nondiscrimination rules of Section 105(h)(2) of the Code or any statute
or regulation of similar effect (including but not limited to the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of providing the COBRA premiums, the
Company, in its sole discretion, may elect instead to pay Executive on the first
day of each month of the eighteen-month period, the Special Severance Payment.
Executive may, but is not obligated to, use such Special Severance Payment
toward the cost of COBRA premiums. If the Executive becomes eligible for
coverage under another employer’s group health plan or otherwise cease to be
eligible for COBRA during the period provided in this clause, the Executive must
immediately notify the Company of such event, and all payments and obligations
under this clause will cease.

(iii) Immediately prior to a Change of Control, all options, restricted stock
and other equity-based awards granted to the Executive by the Company and held
by him immediately prior to such a Change of Control shall become immediately
and fully vested and, in the case of Stock Options, shall remain exercisable for
their respective original terms.

(d) Release Required; Certain Limitations on the Company’s Obligations
Hereunder. The obligations of the Company to the Executive under this Section 8
shall be subject to the Executive’s execution of a general release in favor of
the Company, in the form of Exhibit A hereto or in such other form reasonably
satisfactory to the Company. Other than as expressly set forth in this
Section 8, the Company shall have no payment or other obligations to the
Executive following a termination of his employment by the Company.

9. Confidential Information.

(a) Non-Use and Non-Disclosure of Confidential Information. The Executive
acknowledges that, during the course of his employment with the Company, he will
have access to information about the Company and/or its subsidiaries and their
clients and suppliers, that is confidential and/or proprietary in nature, and
that belongs to the Company and/or its subsidiaries. As such, at all times, both
during the Term and

 

8



--------------------------------------------------------------------------------

thereafter, the Executive will hold in the strictest confidence, and not use or
attempt to use except for the benefit of the Company and/or its subsidiaries,
and not disclose to any other person or entity (without the prior written
authorization of the Board) any “Confidential Information” (as defined below).
Notwithstanding anything contained in this Section 9, the Executive will be
permitted to disclose any Confidential Information to the extent required by
validly-issued legal process or court order, provided that the Executive
notifies the Company and/or its subsidiaries immediately of any such legal
process or court order in an effort to allow the Company and/or its subsidiaries
to challenge such legal process or court order, if the Company and/or its
subsidiaries so elects, prior to the Executive’s disclosure of any Confidential
Information.

(b) No Breach. The Executive represents and warrants that he has not and will
not make unauthorized disclosure to the Company of any confidential information
or trade secrets of any third party or otherwise breach any obligation of
confidentiality to any third party.

(c) Definition of “Confidential Information”. For purposes of this Agreement,
“Confidential Information” means any confidential or proprietary information
that belongs to the Company and/or its subsidiaries, or any of their clients or
suppliers, including without limitation, technical data, market data, trade
secrets, trademarks, service marks, copyrights, other intellectual property,
know-how, research, business plans, product information, projects, services,
client lists and information, client preferences, client transactions, supplier
lists and information, supplier rates, software, hardware, technology,
inventions, developments, processes, formulas, designs, drawings, marketing
methods and strategies, pricing strategies, sales methods, financial
information, revenue figures, account information, credit information, financing
arrangements and other information disclosed to the Executive by the Company
and/or its subsidiaries in confidence, directly or indirectly, and whether in
writing, orally or by electronic records, drawings, pictures or inspection of
tangible property. “Confidential Information” does not include any of the
foregoing information that has entered the public domain other than by a breach
of this Agreement.

10. Return of Company Property. Upon the termination of the Executive’s
employment with the Company (whether upon the expiration of the Term or
thereafter), or at any time during such employment upon request by the Board,
the Executive will promptly deliver to the Board (or its representative) and not
keep in his possession, recreate or deliver to any other person or entity, any
and all property that belongs to the Company and/or its subsidiaries, or that
belongs to any other third party and is in the Executive’s possession as a
result of his employment with the Company, including without limitation,
computer hardware and software, pagers, PDA’s, Blackberries, cell phones, other
electronic equipment, records, data, client lists and information, supplier
lists and information, notes, reports, correspondence, financial information,
account information, product information, files, electronically-stored
information and other documents and information, including any and all copies of
the foregoing.

 

9



--------------------------------------------------------------------------------

11. Intellectual Property.

(a) Prior Inventions. The Executive hereby acknowledges and agrees that he has
made no invention, original work of authorship, development, improvement, and
trade secret prior to the commencement of his employment with the Company, that
belong solely to the Executive or belong to the Executive jointly with others
(subject to the restriction in Section 9(b))(collectively referred to as “Prior
Inventions”)), that relate in any way to any of the Company’s and/or its
subsidiaries’ actual or proposed businesses, products, services or research and
development, and that are not assigned to the Company and/or its subsidiaries
herein). If in the course of the Executive’s employment with the Company
(whether during the Term or thereafter), he incorporates into any of the
Company’s or its subsidiaries’ products, processes, services or machines, a
Prior Invention owned by the Executive or in which he has an interest, then the
Company is hereby granted and shall have a non-exclusive, royalty-free,
irrevocable, perpetual, worldwide license (with the right to sublicense) to
make, have made, copy, modify, make derivative works of, use, sell and otherwise
distribute such Prior Invention as part of, or in connection with, such product,
process, service or machine.

(b) Assignment of Inventions. The Executive will promptly make full written
disclosure to the Board, will hold in trust for the sole right and benefit of
the Company, and hereby assigns to the Company or its designee, all his right,
title and interest throughout the world in and to any and all inventions,
original works of authorship, developments, concepts, know-how, improvements or
trade secrets, whether or not patentable or registerable under copyright or
similar laws, that he may solely or jointly conceive or develop or reduce to
practice, or cause to be developed or reduced to practice, during his employment
with the Company (whether during the Term or thereafter) that (i) relate at the
time of conception, development or reduction to practice to the actual or
demonstrably proposed business or research and development activities of the
Company and/or its subsidiaries, (ii) result from or relate to any work
performed for the Company and/or its subsidiaries, whether or not during normal
business hours or (iii) are developed through the use of Confidential
Information (collectively referred to as “Inventions”). The Executive further
acknowledges that all Inventions that are made by him (solely or jointly with
others) within the scope of and during the period of his employment with the
Company and/or its subsidiaries (whether during the Term or thereafter) are
“works made for hire” (to the greatest extent permitted by applicable law) and
are compensated by his salary, unless regulated otherwise by law.

 

10



--------------------------------------------------------------------------------

(c) Maintenance of Invention Records. The Executive will keep and maintain
adequate and current written records of all Inventions made by him (solely or
jointly with others) during his employment with the Company and/or its
subsidiaries (whether during the Term or thereafter). The records may be in the
form of notes, sketches, drawings, flow charts, electronic data or recordings,
laboratory notebooks or any similar format. The records will be available to and
remain the sole property of the Company and its subsidiaries at all times. The
Executive will not remove such records from the Company’s or its subsidiaries’
business premises except as expressly permitted by Company policy that may, from
time to time, be revised at the sole discretion of the Company.

(d) Further Assistance. The Executive will assist the Company or its designee,
at the Company’s expense, in every way to secure the Company’s rights in any
Inventions and any copyrights, patents, trademarks, trade secrets, moral rights
or other intellectual property rights relating thereto in any and all countries,
including without limitation, the disclosure to the Company of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, records and all other instruments that the
Company shall deem necessary in order to apply for, obtain, maintain and
transfer such rights and in order to assign and convey to the Company, its
successors, assigns and nominees the sole and exclusive rights, title and
interest in and to such Inventions, and any copyrights, patents, trademarks,
trade secrets, moral rights or other intellectual property rights relating
thereto. The Executive acknowledges that his obligation to execute, or cause to
be executed, when it is in his power to do so, any such instrument or papers
shall continue after the termination of his employment with the Company until
the expiration of the last such intellectual property right in any country. If
the Company is unable, after reasonable effort, because of the Executive’s
mental or physical incapacity or unavailability for any other reason, to secure
his signature to apply for or to pursue any application for any patents or
copyright registrations covering Inventions assigned to the Company above, then
the Executive hereby irrevocably designates and appoints the Company and its
duly authorized officers and agents as his agent and attorney in fact, to act
for and in his behalf and stead to execute and file any such applications and to
do all other lawfully-permitted acts to further the application for,
prosecution, issuance, maintenance or transfer of letters patent or copyright
registrations thereon with the same legal force and effect as if originally
executed by the Executive. The Executive hereby waives and irrevocably
quitclaims to the Company and/or its subsidiaries any and all claims, of any
nature whatsoever, that he now or hereafter has for infringement of any and all
Inventions assigned to the Company and/or its subsidiaries.

12. No Prior Restrictions. The Executive represents and warrants that his
employment with the Company will not violate, or cause him to be in breach of,
any obligation or covenant made to any former employer or other third party, and
that during the course of his employment with the Company (whether during the
Term or thereafter), he will not take any action that would violate or breach
any legal obligation that he may have to any former employer or other third
party.

 

11



--------------------------------------------------------------------------------

13. No Interference with Executives and Customers. The Executive agrees that,
during the Executive’s employment with the Company and for a period of 12 months
immediately thereafter, the Executive will not, directly or indirectly through
another entity, for himself or any other person or entity, (i) induce or
solicit, or attempt to induce or solicit, any executive or independent
contractor of the Company or its subsidiaries (or any individual who was
employed or engaged by the Company or its subsidiaries during the one-year
period immediately before the termination of the Executive’s employment) to
leave the employment of, or to cease his or her contracting relationship with,
the Company or its subsidiaries, (ii) interfere in any way with the employment
relationship between the Company or its subsidiaries or their executives and
independent contractors, (iii) hire or engage any executive or independent
contractor of the Company or its subsidiaries (or any individual who was
employed or engaged by the Company or its subsidiaries during the one-year
period immediately before the termination of the Executive’s employment) or
(iv) induce or attempt to induce any customer, supplier, licensee or other
business relation of the Company or its subsidiaries to cease doing business
with the Company or its subsidiaries, or in any way interfere with the
relationship between any such customer, supplier, licensee or business relation
and the Company or its subsidiaries.

14. Non-Disparagement. Both during and after the Executive’s employment with the
Company, both the Executive and the Company agree not to disparage, portray in a
negative light, or take any action that would be harmful to, or lead to
unfavorable publicity for, the other party or any of its current or former
clients, suppliers, officers, directors, Executives, agents, consultants,
contractors, owners, parents, subsidiaries or divisions, whether in public or
private, including without limitation, in any and all interviews, oral
statements, written materials, electronically-displayed materials and materials
or information displayed on Internet-related sites.

15. Equitable Relief. The Executive acknowledges that the remedy at law for his
breach of Sections 9, 10, 11, 13 and 14 above will be inadequate, and that the
damages flowing from such breach will not be readily susceptible to being
measured in monetary terms. Accordingly, upon a violation of any part of such
sections, the Company shall be entitled to immediate injunctive relief (or other
equitable relief) and may obtain a temporary order restraining any further
violation. No bond or other security shall be required in obtaining such
equitable relief, and the Executive hereby consents to the issuance of such
equitable relief. Nothing in this Section 15 shall be deemed to limit the
Company’s remedies at law or in equity for any breach by the Executive of any of
the parts of Sections 9, 10, 11, 13 and 14 above which may be pursued or availed
of by the Company.

 

12



--------------------------------------------------------------------------------

16. Judicial Modification. The Executive acknowledges that it is the intent of
the parties hereto that the restrictions contained or referenced in Sections 9,
10, 11, 13 and 14 above be enforced to the fullest extent permissible under the
laws of each jurisdiction in which enforcement is sought. If any of the
restrictions contained or referenced in such Sections is for any reason held by
an arbitrator or court to be excessively broad as to duration, activity,
geographical scope or subject, then such restriction shall be construed,
judicially modified or “blue penciled” in such jurisdiction so as to thereafter
be limited or reduced to the extent required to be enforceable in such
jurisdiction under applicable law.

17. Arbitration. Other than actions seeking injunctive relief to enforce the
provisions of Sections 9, 10, 11, 13 and 14 above (which actions may be brought
by the Company in a court of appropriate jurisdiction), any dispute or
controversy between the parties hereto, whether during the Term or thereafter,
including without limitation, matters relating to this Agreement, the
Executive’s employment with the Company and the cessation thereof, and all
matters arising under any federal, state or local statute, rule or regulation or
principle of contract law or common law, including but not limited to any and
all medical leave statutes, wage-payment statutes, employment discrimination
statutes and any other equivalent federal, state or local statute, shall be
settled by arbitration administered by JAMS in Washington, D.C. pursuant to its
rules applicable to employment disputes, which arbitration shall be
confidential, final and binding to the fullest extent permitted by law. Each
party hereto shall be responsible for paying one-half of the cost of the
arbitration (including the cost of the arbitrator), and all of the cost of its
own attorneys’ fees and costs, unless otherwise apportioned by the arbitrator in
accordance with applicable law

18. Notices. All notices and other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
and received by the other party, or when sent by recognized overnight courier to
the following addresses:

If to the Company:

15245 Shady Grove Road

Suite 455

Rockville, Maryland 20850

Attention: Secretary

If to the Executive:

at the Executive’s home address

as reflected on the Company’s records

 

13



--------------------------------------------------------------------------------

or to such other address as either party hereto will have furnished to the other
in writing in accordance with this Section 18, except that such notice of change
of address shall be effective only upon receipt.

19. Severability. In the event that any of the provisions of this Agreement, or
the application of any such provisions to the Executive or the Company with
respect to obligations hereunder, is held to be unlawful or unenforceable by any
court or arbitrator, the remaining portions of this Agreement shall remain in
full force and effect and shall not be invalidated or impaired in any manner.

20. Waiver. No waiver by any party hereto of the breach of any term or covenant
contained in this Agreement, whether by conduct or otherwise, in any one or more
instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such breach, or a waiver of any other term or covenant contained
in this Agreement.

21. Entire Agreement. This Agreement contains the entire agreement between the
Executive and the Company with respect to the subject matter of this Agreement,
and supersedes any and all prior agreements and understandings, oral or written,
between the Executive and the Company with respect to the subject matter of this
Agreement.

22. Amendments. This Agreement may be amended only by an agreement in writing
signed by the Executive and an authorized representative of the Company (other
than the Executive).

23. Section 409A Provisions

(a) Separation from Service. Notwithstanding anything in this Agreement to the
contrary, to the extent that any severance payments or benefits paid or provided
to Executive, if any, under this Agreement are considered deferred compensation
subject to Section 409A of the Code and the final regulations and any guidance
promulgated thereunder (“Section 409A”) (such payments, the “Deferred
Payments”), then (i) to the extent required by Section 409A, no Deferred
Payments will be payable unless Executive’s termination of employment also
constitutes a “separation from service,” as defined in Treasury Regulations
Section 1.409A-1(h) (without regard to any alternative definition thereunder) (a
“Separation from Service”). Similarly, no Deferred Payments payable to
Executive, if any, under this Agreement that otherwise would be exempt from
Section 409A pursuant to Treasury Regulations Section 1.409A-1(b)(9)

 

14



--------------------------------------------------------------------------------

will be payable until Executive has a Separation from Service. For clarity, if
Executive terminates employment with the Company in a manner entitling Executive
to severance payments and benefits under Section 8, but does not incur a
separation from service within the meaning of Section 409A, then any severance
payments or benefits that are Deferred Payments and that are not immediately
payable under this Section 23(a) will instead be paid to Executive when
Executive incurs a Separation from Service, notwithstanding that Executive may
no longer be employed under this Agreement. For purposes of Section 409A
(including, without limitation, for purposes of Treasury Regulations
Section 1.409A-2(b)(2)(iii)), Executive’s right to receive the payments under
this Agreement, including the severance payments and benefits, will be treated
as a right to receive a series of separate payments and, accordingly, each
installment payment will at all times be considered a separate and distinct
payment.

(b) Six-Month Wait for Key Executives Following Separation from Service. To the
extent that any amount payable or benefit to be provided under this Agreement or
any other agreement between the parties hereto constitutes an amount payable or
benefit to be provided under a “nonqualified deferred compensation plan” (as
defined in Section 409A) upon a “separation from service” (as defined in
Section 409A), including any amount payable under Section 8 above, and to the
extent that the Executive is deemed to be a “specified employee” (as that term
is defined in Section 409A and pursuant to procedures established by the
Company) on the “separation from service” date, then, notwithstanding any other
provision in this Agreement or any other agreement to the contrary, such payment
or benefit provision will not be made to the Executive during the six-month
period immediately following the Executive’s “separation from service” date.
Instead, on the first day of the seventh month following such “separation from
service” date, all amounts that otherwise would have been paid or provided to
the Executive during that six-month period, but were not paid or provided
because of this Section 23(a), will be paid or provided to the Executive at such
time, with any cash payment to be made in a single lump sum (without any
interest with respect to that six-month period). This six-month delay will cease
to be applicable if the Executive “separates from service” due to death or if
the Executive dies before the six-month period has elapsed.

(c) Section 409A Compliance. Exceptions to Payment Delay. To the maximum extent
permitted by applicable law, amounts payable to Executive under Section 8 will
be made in reliance upon Treasury Regulations Section 1.409A-1(b)(4) (with
respect to short-term deferrals) or Treasury Regulations Section 1.409A-1(b)(9)
(with respect to separation pay plans). Accordingly, the severance payments
provided for in Section 8 are not intended to provide for any deferral of
compensation subject to Section 409A of the Code to the extent (i) the severance
payments payable under Section 8, by its terms and determined as of the date of
Executive’s Separation from Service, may not be made later than the 15th day of
the third calendar month following the later of (1)

 

15



--------------------------------------------------------------------------------

the end of the Company’s fiscal year in which Executive’s termination of
employment occurs or (2) the end of the calendar year in which Executive’s
termination of employment occurs, or (ii) the severance payments do not exceed
an amount equal to two times the lesser of (1) the amount of Executive’s
annualized compensation based upon Executive’s annual rate of pay for the
calendar year immediately preceding the calendar year in which Executive’s
termination of employment occurs (adjusted for any increase during the calendar
year in which such termination of employment occurs that would be expected to
continue indefinitely had Executive remained employed with the Company) or
(2) the maximum amount that may be taken into account under a qualified plan
under Section 401(a)(17) of the Code for the calendar year in which Executive’s
termination of employment occurs. To the extent the payments and benefits under
this Agreement are subject to Section 409A, this Agreement will be interpreted,
construed and administered in a manner that satisfies the requirements of
Sections 409A(a)(2), (3) and (4) of the Code and the Treasury Regulations and
official guidance thereunder. If said payments and benefits to Executive are not
exempt from or in compliance with Section 409A, the parties will attempt to
bring such payments and benefits into compliance with Section 409A without
diminishing the benefits to which Executive is entitled to the greatest extent
possible.

(d) Expense Reimbursement. If required for compliance with Section 409A of the
Code, any business expenses incurred by Executive that are reimbursed by the
Company as a non-taxable reimbursement under this Agreement will be paid in
accordance with Treasury Regulations Section 1.409A-3(i)(1)(iv) and in
accordance with the Company’s standard expense reimbursement policies, but in
any event on or before the last day of Executive’s taxable year following the
taxable year in which Executive incurred the expenses. The amounts reimbursed
during any taxable year of Executive will not affect the amounts provided in any
other taxable year of Executive, and Executive’s right to reimbursement for
these amounts will not be subject to liquidation or exchange for any other
benefit.

24. Successors and Assigns. Because the Executive’s obligations under this
Agreement are personal in nature, the Executive’s obligations may only be
performed by the Executive and may not be assigned by him. This Agreement is
also binding upon the Executive’s successors, heirs, executors, administrators
and other legal representatives, and shall inure to the benefit of the Company
and its subsidiaries, successors and assigns.

25. Consultation with Counsel. The Executive acknowledges that he has had a full
and complete opportunity to consult with counsel of his own choosing concerning
the terms, enforceability and implications of this Agreement.

26. No Other Representations. The Executive acknowledges that the Company has
made no representations or warranties to the Executive concerning the terms,
enforceability or implications of this Agreement other than as reflected in this
Agreement.

 

16



--------------------------------------------------------------------------------

27. Headings. The titles and headings of sections and subsections contained in
this Agreement are included solely for convenience of reference and will not
control the meaning or interpretation of any of the provisions of this
Agreement.

28. Counterparts. This Agreement may be executed in any number of counterparts,
each of which so executed shall be deemed to be an original, and such
counterparts shall together constitute but one agreement.

29. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Maryland, without giving effect to its
conflict of laws principles.

[Signature page follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

REXAHN PHARMACEUTICALS, INC.       PETER D. SUZDAK, PH.D. By:  

/s/ Tae Heum Jeong

     

/s/ Peter D. Suzdak, Ph.D.

Name:   Tae Heum Jeong       Signature Title:   Senior Vice President, Chief    
    Financial Officer & Secretary      

[Signature page to Employment Agreement]

 

18



--------------------------------------------------------------------------------

EXHIBIT A

Employment Release

In consideration of the payments and benefits set forth in Section 8 of the
Agreement, I,             , do hereby release and forever discharge Rexahn
Pharmaceuticals, Inc. , together with its direct and indirect subsidiaries), the
“Company”), and all present and former directors, officers, agents,
representatives, employees, successors and assigns of the Company, and its
direct or indirect owners, and its affiliates and all present and former
directors, officers, agents, representatives, employees, successors and assigns
of such affiliates (collectively, the “Released Parties”) to the extent provided
below.

1. Except as provided in paragraph 3 below, I knowingly and voluntarily release
and forever discharge the Company and the other Released Parties from any and
all claims, controversies, actions, causes of action, cross-claims,
counter-claims, demands, debts, compensatory damages, liquidated damages,
punitive or exemplary damages, other damages, claims for costs, expenses and
attorneys’ fees, or liabilities of any nature whatsoever in law and in equity,
both past and present (through the date of this Employment Release) and whether
known or unknown, suspected, or claimed against the Company or any of the
Released Parties which I or any of my heirs, executors, administrators or
assigns, may have, including, but not limited to, any allegation, claim or
violation, arising under: Title VII of the Civil Rights Act of 1964, as amended;
the Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967,
as amended (including the Older Workers Benefit Protection Act); the Equal Pay
Act of 1963, as amended; the Americans with Disabilities Act of 1990; the Family
and Medical Leave Act of 1993; the Civil Rights Act of 1866, as amended; the
Worker Adjustment Retraining and Notification Act; the Employee Retirement
Income Security Act of 1974; any applicable Executive Order Programs; the Fair
Labor Standards Act; Corporate and Criminal Fraud Accountability Act of 2002,
also known as the Sarbanes Oxley Act or their state or local counterparts; or
under any other federal, state or local civil or human rights law, or under any
other local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorney’ fees, incurred in these
matters). Nothing herein releases the Company from its post-employment
obligations to me pursuant to the Agreement.

Anything herein to the contrary notwithstanding, nothing herein shall release
the Company or any other Releasees from any claims or damages based on: (i) any
right or claim that arises after the Execution Date, (ii) any right, including a
right to a payment or benefit, the Executive may have under this Agreement or
for accrued or vested benefits

 

Exhibit A - Page 1



--------------------------------------------------------------------------------

and stock based awards pursuant to the terms and conditions of the applicable
plan document, (iii) the Executive’s eligibility for indemnification, in
accordance with applicable laws or the certificate of incorporation or by-laws
of the Company, or under any applicable insurance policy, with respect to any
liability the Executive incurs or has incurred as a director, officer or
employee of the Company and its subsidiaries or (iv) any right the Executive may
have to obtain contribution as permitted by law in the event of entry of
judgment against him as a result of any act or failure to act for which he and
the Company or any other Releasee are jointly liable.

2. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 1 above.

3. I acknowledge and agree that my separation from employment with the Company
in compliance with the terms of the Agreement shall not serve as the basis for
any claim or action, including without limitation any claim under the Age
Discrimination in Employment Act of 1967.

4. In signing this Employment Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the claims hereinabove mentioned or
implied. I expressly consent that this Employment Release shall be given full
force and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated claims), if any, as well as those
relating to any other claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this Employment
Release and that without such waiver the Company would not have agreed to the
terms of the Agreement. I further agree that in the event I should bring a claim
seeking damages against the Company or any Released Party, or in the event I
should seek to recover against the Company or any Released Party in any claim
brought by a governmental agency on my behalf, this release shall serve as a
complete defense to such claims. I further agree that I am not aware of any
pending claim or complaint of the type described in paragraph 1 as of the
execution of this Employment Release.

5. I agree that neither this Employment Release, nor the furnishing of the
consideration for this Employment Release, shall be deemed or construed at any
time to be an admission by the Company, any Released Party or myself of any
improper or unlawful conduct.

 

Exhibit A - Page 2



--------------------------------------------------------------------------------

6. I acknowledge and agree that

(a) the consideration provided to me exceeds anything to which I am otherwise
entitled and that I am owed no wages, commissions, bonuses, finder’s fees,
equity or incentive awards, severance pay, vacation pay or any other
compensation or vested benefits or payments or remuneration of any kind or
nature other than as specifically provided for in this Employment Release;

(b) if I make any claim or demand or commence or threaten to commence any
action, claim or proceeding against the Company or any other Releasees with
respect to any cause, matter or thing which is the subject of this Employment
Release, the Company may raise this Employment Release as a complete bar to any
such action, claim or proceeding, and the Company or any other Releasees, as
applicable may recover from me all costs incurred in connection with such
action, claim or proceeding, including attorneys’ fees.

7. I agree that I will forfeit all amounts payable by the Company pursuant to
the Agreement if I challenge the validity of this Employment Release. I also
agree that if I violate this Employment Release by suing the Company or the
other Released Parties, I will pay all costs and expenses of defending against
the suit incurred by the Released Parties, including reasonable attorneys’ fees,
and return all payments received by me pursuant to the Agreement.

8. Notwithstanding anything in this Employment Release to the contrary, this
Employment Release shall not relinquish, diminish, or in any way affect any
rights or claims arising out of any breach by the Company or by any Released
Party of the Agreement.

9. Whenever possible, each provision of this Employment Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Employment Release is held to be invalid, illegal
or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Employment Release shall
be reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS EMPLOYMENT RELEASE, I REPRESENT AND AGREE THAT:

1. I HAVE READ IT CAREFULLY;

2. I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED,

 

Exhibit A - Page 3



--------------------------------------------------------------------------------

TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF
1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED;

3. I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

4. I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO
SO OF MY OWN VOLITION;

5. I HAVE BEEN OFFERED AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS
RELEASE ON [            , 20    ], TO CONSIDER IT AND THE CHANGES MADE SINCE THE
[            , 20    ] VERSION OF THIS RELEASE ARE NOT MATERIAL AND WILL NOT
RESTART THE REQUIRED 21-DAY PERIOD;

6. THE CHANGES TO THE AGREEMENT SINCE [            , 20    ] EITHER ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST;

7. I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE THIS RELEASE SOLELY WITH RESPECT TO THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

8. I HAVE SIGNED THIS EMPLOYMENT RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

9. I AGREE THAT THE PROVISIONS OF THIS EMPLOYMENT RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

Exhibit A - Page 4